This suit was instituted in the county court of Dallas county at law by appellant to recover against appellees on five promissory notes, aggregating in amount $942.75, with 10 per cent. interest and 10 per cent. attorney's fees. Defendants answered by general denial and specially that appellant was a foreign corporation, and bad no permit to do business in this state, and that the contract between the parties was in derogation of the anti-trust statutes of this state. A trial resulted in a judgment for appellees, from which appellant prosecutes an appeal.
The record shows that the county court of Dallas county at law had no jurisdiction of the amount involved in this case. The notes sued on amount in the aggregate to $942.75, and 10 per cent. additional for attorney's fees makes the amount sued for, exclusive of interest, $1,037.02. Judgment for the *Page 62 
amounts of the notes and attorney's fees were prayed for, which, together, exceed the jurisdiction of the county court. Moore v. Foy (App.) 15 S.W. 199.
As said court had no jurisdiction of this cause, the judgment will be reversed, and the cause dismissed.